Exhibit 10.40

 

To:   Jon Bascom

  5/25/12

From: Bill Giles

 

Re: Overview of change from Senior Vice President IT CIO to Vice President IT

Position: Vice President Information Technology

Salary grade: 21

Base compensation:

Bonus: 40%

Effective date: Upon election of the new Senior Vice President of IT

Non-compete agreement: The terms of your non-compete severance agreement are
amended in accordance with the following: AutoZone will adjust the terms of
Jon’s non-compete severance agreement to cover the following.

 

  •  

Upon election of the new Senior Vice President of IT Jon will be eligible for
severance consistent with all other VPs. However, if his employment is
terminated without cause within twelve months of assuming his new assignment,
either by his election or ours, he will receive severance at his previous salary
multiplied by a factor of 24 months, less the period he has been in his new
assignment.

 

 

Jon Bascom

    

 

Date                                         

AutoZone, Inc.     

By:

     William Giles     

 

Date